DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim amendments filed January 19, 2021 are acknowledged.  Claims 1-32 are pending in the application.  Claims 10-18 have been withdrawn from consideration.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 and 19-32 in the reply filed on January 19, 2021 is acknowledged.  
The traversal is on the ground(s) that Group II overlaps in scope with elected Group I. Group II claims depend from Group I claims and therefore, encompass all of the elements of the Group I claims. Core and common traits amount all three groups are that each group requires, at the least, a pea fiber product comprising: a) at least 45% dry weight % fiber: b) at least 5% dry weight % of the fiber is soluble fiber, and c) not more than 15% dry weight % protein. The fiber and protein dry weight ranges in Claim 1 (elected Group I) encompasses the ranges that will need to be searched in Groups II. This means, at least one of the requirements of MPEP§806.05(j) is satisfied for both Groups I and II, and therefore, claims 10-18 cannot be considered as separate inventions from Group I.  While it may be true that "the product as claimed can be made by another and materially different process," Applicant is not attempting to claim any process that is not claimed its claims 10-18. Claims 10-18 are dependent claims, each of which ultimately depending from claim 1.   It is not apparent how Applicant's process 
This is not found persuasive.  While the core and common traits among Groups I and II include a pea fiber product comprising: a) at least 45% dry weight % fiber: b) at least 5% dry weight % of the fiber is soluble fiber, and c) not more than 15% dry weight % protein, Applicant is reminded that Groups of Inventions sharing the same or corresponding technical feature is a requirement for unity of invention.  Unity of invention is applicable in international applications (both Chapter I and II) and in national stage applications submitted under 35 U.S.C. 371.  See MPEP 1893.03(d).  It appears the instant application is filed under 35 USC 111(a), and the analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371  (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a)  (independent and distinct analysis).  See MPEP 823.  
Regarding the restriction analysis, a product defined by the process by which it can be made is still a product claim (In re Bridgeford, 357 F.2d 679, 149 USPQ 55 (CCPA 1966)) and can be restricted from the process if the examiner can demonstrate that the product as claimed can be made by another materially different process; defining the product in terms of a process by which it is made is nothing more than a permissible technique that applicant may use to define the invention.  See MPEP 
Further, there would be a serious search and examination burden if the restriction were not required because: (a) the inventions have acquired a separate status in the art in view of their different classification (Group I: A23L33/22 which is a different classification from Group II: A23L11/05); and (b) the inventions require a different field of search (e.g., searching different classes/subclass-Group I: A23L33/22 vs. Group II: A23L11/05 which are completely different classifications; and employing different search strategies or search queries-Group II requires, at minimum, the search terms of water, heat, pressure, shear, conveyor/conveying, heating apparatus, die, etc. which are NOT required in the invention of Group I). 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “…same day viscosity …according to viscosity Test A …”.  It is unclear what is meant by same day viscosity, and no definition of the phrase has been provided in the specification.  Additionally, it is uncertain what is encompassed by Test A, and the exact parameters (e.g., temperature, duration, etc.) and steps performed during the test are unclear.  Therefore, the scope of the claim is indefinite.
SEE ALSO claim 3 which recites “60 hour viscosity …according to Test A …”
Claim 4 recites “dwt. %” at line 2, and this claim depends upon claim 1.  It is unclear what this abbreviation refers to, and it is unclear if it relates to the dry weight % as recited in claim 1.  Therefore, the scope of the claim is indefinite.
SEE ALSO line 2 of claims 5-7, which depend upon claim 1, and the recitation of “dwt.%” 
Claim 26 recites “bread (chemically and yeast leavened)” at line 3.  It is unclear whether the limitation(s) within the parentheses are part of the claimed invention or optional.  Therefore, the scope of the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brassart et al. US 5972415 (hereinafter “Brassart”).
With respect to claim 1, Brassart teaches a mixture of fibers comprising pea internal fibers, pea external fibers, and inulin (a, entirely fiber).  The mixture comprises 45-55% soluble fiber (b), and there is no mention of protein in fiber mixture (c) (Abstract; C2, L5-8 and 19-21; C3, L17-20; and C4, L38-40).
Regarding claims 4 and 5, Brassart teaches a mixture of fibers comprising pea internal fibers, pea external fibers, and inulin (a, entirely fiber) (C2, L5-8 and 19-21; and C4, L38-40).
With respect to claims 6 and 7, Brassart is silent with respect to the presence of protein in the mixture of fibers (C2, L5-8 and 19-21; and C4, L38-40).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 relate to the viscosity of the pea fiber product.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims. 
Claims 2 and 3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brassart et al. US 5972415 (hereinafter “Brassart”) as applied to claim 1 above.
Regarding claims 2 and 3, Brassart does not expressly disclose the claimed viscosities.  Absent any clear and convincing evidence to the contrary, the same day viscosity and the 60 hour viscosity of the pea fiber product would naturally occur in said product since the viscosity is a function of the ingredients present in the product, the claimed combination of ingredients has been shown in Brassart (Abstract; C2, L5-8 and 19-21; C3, L17-20; and C4, L38-40).  
Additionally, as the viscosity is a variable that can be modified by adjusting the concentration of the fiber product as well as the amounts of soluble and insoluble fibers present in the fiber product and Brassart teaches providing a nutritive composition having an advantageous viscosity comprising the mixture of fibers having a good balance of soluble fibers and insoluble fibers (C1, L64-67), the same day viscosity and 60 hour viscosity would have been considered result effective variables by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed viscosities cannot be considered critical.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the same day viscosity and 60 hour In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 8, 9, and 19-29 are rejected under 35 U.S.C. 103 as being unpatentable over Brassart et al. US 5972415 (hereinafter “Brassart”) as applied to claim 1 above, and further in view of Gare EP 1340431 (hereinafter “Gare”).
With respect to claims 8 and 9, Brassart, as discussed above, teaches a mixture of fibers comprising pea internal fibers, pea external fibers, and inulin.  The inulin fibers (bulking agent) are present in numerous plants, such as wheat (cereal based ingredients) (C2, L5-8, 19-21 and 48-50; and C4, L38-40).
However, Brassart does not expressly disclose the format of the fiber product.
Gare relates to compositions containing fiber in a powdered form.  The fibers may be obtained from pea and wheat, and mixtures of soluble and insoluble fibers may be employed (paragraphs [0001], [0022], [0025], [0033], [0034], [0041], [0042], [0046], and [0047]).
Based upon the fact that Brassart and Gare similarly relate to fiber products comprising soluble and insoluble fibers that may be used in foodstuff (Gare: Abstract and paragraphs [0022], [0025], and [0033]; and Brassart: C3, L12; and C4, L20-C5, L27) and a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Gare, to Brassart in powdered form which is highly advantageous for its use in food products (Brassart: C3, L5-15; and C4, L12-15).  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claims 19, 21, 23, 24, 26, 27, and 29, Brassart also teaches the mixture of fibers may be used in food products such as a nutritional composition with low viscosity, a dessert cream, or cereal bar (C3, L5-15 and 23-23; and C4, L12-C5, L27).  However, Brassart does not expressly disclose the food products are beverages, sauces, bakery foods, or aerated desserts/confections.
Gare teaches the composition containing fiber may be used for producing a variety of food including beverages (claim 19), confectionary products (claim 27), bakery food products (such as cookies and cakes, claims 24 and 26), dairy desserts (such as ice cream, claims 27 and 29), snack bars, salad dressing (claims 21 and 23), and whipped toppings (claim 29) (paragraphs [0002], [0007], [0022], [0025], and [0033]).
Based upon the fact that Brassart and Gare similarly relate to natural products comprising soluble and insoluble fibers that may be used in foodstuff (Gare: Abstract and paragraphs [0031]; and Brassart: C2, L9-11), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Gare, to use the mixed fiber product of Brassart in various foodstuff including beverages, sauces, bakery foods, or aerated desserts/confections, because it 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

With respect to claims 20, 22, 25, and 28, modified Brassart does not expressly teach the amount of fiber mixture in the foodstuff.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Brassart also teaches the fibers have good nutritional and biological properties and may be used to enrich foodstuff (C2, L9-18; C4, L37; and C5, L6-7), and the amount of fiber mixture in the foodstuff may be adjusted to obtain the desired nutritional properties of the food. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of the fiber mixture in the foodstuff of modified Brassart through routine experimentation to obtain a food product with desirable nutritional properties. “[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Brassart et al. US 5972415 (hereinafter “Brassart”) as applied to claim1 above, and further in view of Capelle et al. EP 1254604 (hereinafter “Capelle”).
With respect to claims 30-32, Brassart, as discussed above, teaches a mixture of fibers comprising pea internal fibers, pea external fibers, and inulin.  The mixture of fibers may be used in food products such as a nutritional composition with low viscosity, a dessert cream, or cereal bar (C2, L5-8 and 19-21; C3, L5-15 and 23-23; and C4, L12-C5, L27).
However, Brassart does not expressly disclose the food products is a meat analog.
Capelle teaches a meat substitute based on mushrooms and further comprising 1-8% pea fibers (claims 30 and 31).  The pea fibers may be derived from the inner cell wall or the outer hull fibers.  The meat substitute can be formed into the desired shape, such as slices, sausages, nuggets, mince, strips, dices, burgers, extruded products such as Dutch frikandels, and meatballs (claim 32) (Abstract; paragraphs [0001], [0012], [0016], [0022], and [0023]; and P8, claim 17).
Based upon the fact that Brassart and Capelle similarly relate to fibers comprising pea internal fibers and pea external fibers that may be used in foodstuff and Capelle teaches the fiber is added to the product to further improve the mouth fell, i.e. “bite” of the end-product (paragraph [0016]), it would have been obvious to one of Capelle, to use the mixed fiber product of Brassart in various foodstuff including a meat substitute, because it would amount to nothing more than a use of a known element for its intended use in a known environment to accomplish entirely expected results.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges, including the instant claimed ranges (claim 31), from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYNESHA L MCCLAIN-COLEMAN/Examiner, Art Unit 1793